As filed with the Securities and Exchange Registration No. 333-56297 Commission on April 14, 2014 Registration No. 811-02512 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 Post-Effective Amendment No. 48 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 And Amendment to REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Variable Annuity Account B (Exact Name of Registrant) of ING LIFE INSURANCE AND ANNUITY COMPANY (Name of Depositor) One Orange Way Windsor, Connecticut 06095-4774 (860) 580-4646 (Address and Telephone Number of Depositors Principal Office) Nicholas Morinigo, Esq. ING U.S. Legal Services 1475 Dunwoody Drive, West Chester, PA 19380-1478 (610) 425-3447 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: As soon as practical after the effective date of the Registration Statement. It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on May 1, 2014, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date), pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment Title of Securities Being Registered: Group or Individual Deferred Variable Annuity Contracts PART A SUPPLEMENT Dated May 1, 2014 To the Prospectus Dated May 1, 2014 ING Variable Annuity Issued by ING Life Insurance and Annuity Company Through Its Variable Annuity Account B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call Customer Service at 1-800-366-0066. IMPORTANT INFORMATION REGARDING UPCOMING INVESTMENT PORTFOLIO REORGANIZATIONS The Board of Trustees of Voya Investors Trust and the Board of Directors of Voya Partners, Inc. approved separate proposals to reorganize the following “Merging Portfolios” with and into the following “Surviving Portfolios”: Merging Portfolios Surviving Portfolios VY BlackRock Large Cap Growth Portfolio (Class I) VY Marsico Growth Portfolio (Class S) Voya Large Cap Growth Portfolio (Class I) VY MFS Total Return Portfolio (Class I) VY Invesco Equity and Income Portfolio (Class I) Subject to shareholder approval, the reorganizations are expected to take place on or about July 18, 2014 (the “Reorganization Date”), resulting in a shareholder of each Merging Portfolio becoming a shareholder of the corresponding Surviving Portfolio. Each shareholder will thereafter hold shares of the corresponding Surviving Portfolio having equal aggregate value as shares of the Merging Portfolio, and the Merging Portfolio will no longer be available under the contract. Prior to the Reorganization Date, you may reallocate your contract value in each Merging Portfolio to another investment portfolio or fixed option currently available under the contract. This reallocation will neither count as a transfer for purposes of our Excessive Trading Policy nor be subject to a transfer charge under the contract. Contract value remaining in each Merging Portfolio on the Reorganization Date will be placed in the corresponding Surviving Portfolio. Unless you provide us with alternative allocation instructions, after the Reorganization Date all future allocations directed to each Merging Portfolio will be automatically allocated to the corresponding Surviving Portfolio, which will be available to new investments. You may provide alternative instructions by calling Customer Service at the number above. As of the Reorganization Date, all references in the prospectus to the Merging Portfolios are deleted. For more information, or information related to asset allocation requirements, please refer to your prospectus or call Customer Service. As of the Reorganization Date, all references in the prospectus to the Merging Portfolios are deleted. For more information, or information related to asset allocation requirements, please refer to your prospectus or call Customer Service. ING Life Insurance and Annuity Company Variable Annuity Account B of ING Life Insurance and Annuity Company Deferred Variable Annuity Contract ING V ARIABLE A NNUITY May 1, 201 4 The Contract. The contract described in this prospectus is a group or individual deferred variable annuity contract issued by ING Life Insurance and Annuity Company (“ILIAC,” the “Company,” “we,” “us,” “our”). It is issued to you, the contract holder, as either a nonqualified deferred annuity, including contracts offered to a custodian for an Individual Retirement Account as described in Section 408(a) of the Internal Revenue Code of 1986, as amended (“Tax Code”); a qualified individual retirement annuity (“IRA”); a qualified Roth IRA; or as a qualified contract for use with certain employer sponsored retirement plans. The contract is not available as a SIMPLE IRA under Tax Code Section 408(p) and we no longer offer this Contract for sale to new purchasers. Why Reading this Prospectus Is Important. This prospectus contains facts about the contract and its investment options that you should know before purchasing. This information will help you decide if the contract is right for you. Please read this prospectus carefully. Premium Bonus Option. We will credit a premium bonus to your account for each purchase payment you make during the first account year if you elect the premium bonus option. There is an additional charge for this option during the first seven account years. Therefore, the fees you will pay if you elect the premium bonus option will be greater than the fees you will pay if you do not elect the premium bonus option. The premium bonus option may not be right for you if you expect to make additional purchase payments after the first account year or if you anticipate that you will need to make withdrawals during the first seven account years. In these circumstances the amount of the premium bonus option charge may be more than the amount of the premium bonus we credit to your account. See “Premium Bonus Option–Suitability.” Investment Options. The contract offers variable investment options and fixed interest options. When we establish your account you instruct us to direct account dollars to any of the available options. Variable Investment Options. These options are called subaccounts. The subaccounts are within Variable Annuity Account B (the “separate account”), a separate account of the Company. Each subaccount invests in one of the mutual funds listed on the previous page. Earnings on amounts invested in a subaccount will vary depending upon the performance of its underlying fund. You do not invest directly in or hold shares of the funds. The Funds. Information about the funds in which the subaccounts invest is located in APPENDIX III - Description of Underlying Funds and in each fund prospectus. A prospectus containing more information on each Underlying Fund may be obtained by calling Customer Service at 1-800-366-0066. Read this prospectus in conjunction with the fund prospectuses, and retain the prospectuses for future reference. Getting Additional Information. You may obtain free of charge, the May 1, 201 4 Statement of Additional Information (“SAI”) about the separate account by indicating your request on your application or calling us at 1-800-366-0066. You may also obtain free of charge, the most recent annual and/or quarterly report of ING Life Insurance and Annuity Company by calling us at 1-800-366-0066. You may also obtain an SAI for any of the funds by calling that number. The Securities and Exchange Commission (“SEC”) also makes available to the public reports and information about the separate account and the funds. Certain reports and information, including this prospectus and SAI, are available on the EDGAR Database on the SEC website, www.sec.gov, or at the SEC Public Reference Room in Washington, D.C. You may call 1-202-942-8090 or 1-800- SEC-0330 to get information about the operations of the Public Reference Room. You may obtain copies of reports and other information about the separate account and the funds, after paying a duplicating fee, by sending an email request to publicinfo@sec.gov or by writing to the SEC Public Reference Room, treet, N.E., Room 1580, Washington, D.C. 20549-0102. The SAI table of contents is listed in this prospectus. The SAI is incorporated into this prospectus by reference. Additional Disclosure Information. Neither the SEC nor any state securities commission has approved or disapproved the securities offered through this prospectus or passed on the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. We do not intend for this prospectus to be an offer to sell or a solicitation of an offer to buy these securities in any state that does not permit their sale. We have not authorized anyone to provide you with information that is different than that contained in this prospectus. ILIAC Variable Annuity –INGVA Fixed Interest Options. ILIAC Guaranteed Account (the “Guaranteed Account”) Fixed Account Except as specifically mentioned, this prospectus describes only the investment options offered through the separate account. However, we describe the fixed interest options in appendices to this prospectus. There is also a separate Guaranteed Account prospectus. To obtain a copy, write or call Customer Service at P.O. Box 9271, Des Moines, Iowa 50306-9271, 1- 800-366-0066 or access the SEC’s website (www.sec.gov). Availability of Options. Some funds or fixed interest options may be unavailable through your contract or in your state. The contract is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured by the FDIC. The contract is subject to investment risk, including the possible loss of the principal amount of your investment. We pay compensation to broker/dealers whose registered representatives sell the contract. See “OTHER TOPICS– Contract Distribution,” for further information about the amount of compensation we pay. The investment portfolios are listed on the next page. ILIAC Variable Annuity – INGVA The investment portfolios that comprise the subaccounts currently open and available to new premiums and transfers under your contract are: Fidelity ® VIP Equity-Income Portfolio (Class I) VY Baron Growth Portfolio (Class S) Voya Balanced Portfolio (Class I) VY BlackRock Inflation Protected Bond Portfolio (Class S) Voya Global Bond Portfolio (Class I) VY BlackRock Large Cap Growth Portfolio (Class I) Voya Global Perspectives Portfolio (Class ADV)* VY Clarion Global Real Estate Portfolio (Class S) Voya Global Resources Portfolio (Class S) VY Columbia Contrarian Core Portfolio (Class S) Voya Growth and Income Portfolio (Class I) VY FMR SM Diversified Mid Cap Portfolio (Class I) Voya Index Plus LargeCap Portfolio (Class I) VY Franklin Income Portfolio (Class S) Voya Intermediate Bond Portfolio (Class I) VY Franklin Mutual Shares Portfolio (Class S) Voya International Index Portfolio (Class I) VY Franklin Templeton Founding Strategy Portfolio (Class S)* Voya Large Cap Growth Portfolio (Class I) VY Invesco Equity and Income Portfolio (Class I) Voya Large Cap Value Portfolio (Class S) VY JPMorgan Emerging Markets Equity Portfolio (Class S) Voya MidCap Opportunities Portfolio (Class S) VY JPMorgan Small Cap Core Equity Portfolio (Class I) Voya Money Market Portfolio (Class I) VY Marsico Growth Portfolio (Class S) Voya Multi-Manager Large Cap Core Portfolio (Class I) VY MFS Total Return Portfolio (Class I) Voya Retirement Conservative Portfolio (Class ADV)* VY Oppenheimer Global Portfolio (Class I) Voya Retirement Growth Portfolio (Class ADV)* VY Pioneer High Yield Portfolio (Class I) Voya Retirement Moderate Growth Portfolio (Class ADV)* VY T. Rowe Price Capital Appreciation Portfolio (Class S) Voya Retirement Moderate Portfolio (Class ADV)* VY T. Rowe Price Diversified Mid Cap Growth Portfolio (Class I) Voya Russell TM Large Cap Growth Index Portfolio (Class I) VY T. Rowe Price Equity Income Portfolio (Class S) Voya Russell TM Large Cap Index Portfolio (Class I) VY T. Rowe Price Growth Equity Portfolio (Class I) Voya Russell TM Large Cap Value Index Portfolio (Class I) VY Templeton Foreign Equity Portfolio (Class I) Voya Small Company Portfolio (Class I) VY Templeton Global Growth Portfolio (Class S) Voya SmallCap Opportunities Portfolio (Class S) * These investment portfolios are offered in a “fund of funds” structure. See “Investment Options – Mutual Fund (Fund) Descriptions” and “Fees - Fund Expenses” for more information about these investment portfolios. In connection with the rebranding of ING U.S. as Voya Financial TM , effective May 1, 2014, the ING funds were renamed by generally replacing ING in each fund name with either Voya or VY. More information can be found in the appendices. APPENDIX III highlights each portfolio’s investment objective and adviser (and any subadviser or consultant), as well as indicates recent portfolio changes. See APPENDIX I V for all subaccounts and valuation information. If you received a summary prospectus for any of the underlying investment portfolios available through your contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the contact information shown on the front of the portfolio’s summary prospectus. ILIAC Variable Annuity – INGVA TABLE OF CONTENTS Page CONTRACT OVERVIEW 1 CONTRACT PHASES 4 FEE TABLE 5 CONDENSED FINANCIAL INFORMATION 9 PURCHASE AND RIGHTS 9 RIGHT TO CANCEL 11 PREMIUM BONUS OPTION 11 INVESTMENT OPTIONS 13 TRANSFERS AMONG INVESTMENT OPTIONS (EXCESSIVE TRADING POLICY) 14 TRANSFERS BETWEEN OPTION PACKAGES 17 FEES 19 YOUR ACCOUNT VALUE 24 WITHDRAWALS 26 SYSTEMATIC DISTRIBUTION OPTIONS 27 DEATH BENEFIT 27 THE INCOME PHASE 31 NEW YORK CONTRACTS 35 TAXATION 37 OTHER TOPICS 47 STATEMENT OF ADDITIONAL INFORMATION 53 APPENDIX I–ILIAC Guaranteed Account I-1 APPENDIX II–Fixed Account II-1 APPENDIX III–Description of Underlying Funds III-1 APPENDIX IV–Condensed Financial Information IV-1 ILIAC Variable Annuity – INGVA CONTRACT OVERVIEW The following is intended as a summary. Please read each section of this prospectus for additional detail. Questions: Contacting the Company. To answer your questions, contact your sales representative or write or call Customer Service at: ING P.O. Box 9271 Des Moines, IA 50306-9271 1-800-366-0066 Sending Forms and Written Requests in Good Order. If you are writing to change your beneficiary, request a withdrawal or for any other purpose, contact us or your sales representative to learn what information is required for the request to be in “good order.” We can only act upon requests that are received in good order. Generally, a request is considered to be in “good order” when it is signed, dated and made with such clarity and completeness that we are not required to exercise any discretion in carrying it out. Sending Additional Purchase Payments. Use the following addresses when sending additional purchase payments. If using the U.S. Postal Service: If using express mail: ING ING Attn: Customer Service Attn: Customer Service P.O. Box 9271 909 Locust Street Des Moines, IA 50306-9271 Des Moines, IA 50309-2899 Express mail packages should not be sent to the P.O. Box address. Contract Design: The contract described in this prospectus is a group or individual deferred variable annuity contract. It is intended to be a retirement savings vehicle that offers a variety of investment options to help meet long-term financial goals. The term “contract” in this prospectus refers to individual contracts and to certificates issued under group contracts. New York Contracts: Some of the fees, features and benefits of the contract are different if it is issued in the State of New York. For details regarding the New York contracts, see the “ FEE TABLE ” and the “ NEW YORK CONTRACTS ” sections of this prospectus. ILIAC Variable Annuity – INGVA 1 Contract Facts: Option Packages. There are three option packages available under the contract. You select an option package at the time of application. Each option package is distinct. See “ PURCHASE AND RIGHTS ” for age maximums on the calculation of death benefits. The differences are summarized as follows: Option Package I Option Package II Option Package III Mortality and Expense Risk 0.80% 1.10% 1.25% Charge 1 : Death Benefit 2 on The greater of: The greatest of: The greatest of: Death of the 1. The sum of all purchase 1. The sum of all purchase 1. The sum of all purchase Annuitant 3 : payments, adjusted for payments, adjusted for payments, adjusted for amounts withdrawn or amounts withdrawn or amounts withdrawn or applied applied to an income phase applied to an income phase to an income phase payment payment option as of the payment option as of the option as of the claim date; or claim date; or claim date; or 2. The account value on the claim 2. The account value on the 2. The account value on the date; or claim date. claim date; or 3. The “step-up value” on the 3. The “step-up value” on the claim date; or claim date. 4. The “roll-up value” on the claim date. 4 Minimum Initial Non-Qualified: Qualified: Non-Qualified: Qualified: Non-Qualified: Qualified: Purchase Payment 5 : $15,000 $1,500 $5,000 $1,500 $5,000 $1,500 Free Withdrawals 6 : 10% of your account value 10% of your account value 10% of your account value each each account year, non- each account year, non- account year, cumulative to a cumulative. cumulative. maximum 30%. Nursing Home Waiver — Waiver Not of Early Available Available Withdrawal Available Charge 7 : 1 See “ FEE TABLE ” and “ FEES .” 2 See “ DEATH BENEFIT .” If a death benefit is payable based on account value, step-up value or roll-up value, the death benefit will not include any premium bonus credited to the account after or within 12 months of the date of death. See “ PREMIUM BONUS OPTION -
